DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7-10, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtaka et al (U.S. PGPub No. 2002/0021498) in view of Asada et al (U.S. PGPub No. 2015/0318010).
Regarding claim 2, Ohtaka teaches a polarization beam splitter (Fig 5) comprising a translucent substrate (2) and a hologram layer (34) provided on a front surface (2b) of the substrate, and being capable of separating S-polarized light from light incident on the hologram layer via the substrate (para 0075 lines 1-7), wherein: the substrate comprises a back surface (2c) opposite to the front surface on which the hologram layer is provided, and a side surface (2a) connecting the front surface and the back surface; and the hologram layer (34) comprises: 
However, Ohtaka fails to teach  wherein: the substrate comprises a back surface opposite to the front surface on which the hologram layer is provided and parallel to the front surface.
Asada teaches wherein: the substrate (Fig 1A, 9) comprises a back surface (the right side surface) opposite to the front surface (the left side surface) on which the hologram layer (7) is provided and parallel to the front surface (Fig 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Ohtaka with front and back parallel surfaces as taught by Asada so that the polarization direction of linearly polarized light in the forward path is orthogonal to the polarization direction of linearly polarized light in the return path (see para 0096 lines 9-12).
Regarding claim 5, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches wherein the hologram of the hologram layer diffracts the circularly polarized light to generate the S-polarized light having extinction ratio of 50:1 or greater (para 0075-0076).
Regarding claim 7, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches herein the front surface (Fig 5, 2b) of the substrate (2) is a flat surface, and the back surface (2c) is a flat surface.
Regarding claim 8, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.

Regarding claim 9, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches comprising a second substrate (Fig 5, 5) on a side of the hologram layer opposite to the substrate.
Regarding claim 10, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches a surface light source device (Fig 5, 1), comprising: a light source; wherein the surface light source device is configured such that emission light from the light source enters the hologram layer (34) via the portion of the side surface (2a) to emit light from the back surface (2c) of the substrate.
Regarding claim 14, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches a surface light source device, comprising: a light source (Fig 5, 1); and a second hologram (9) different from the hologram is provided on the front surface of the substrate of the polarization beam splitter, wherein: the second hologram diffracts emission light from the light source to generate light having an incident angle larger than a critical angle of the substrate with respect to air inside the substrate; and the hologram of the hologram layer diffracts the light having an incident angle larger than the critical angle to emit light from the back surface of the substrate (Fig 5). 
Regarding claim 16, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches a display device, comprising: a display element on which light emitted from the surface light source device is irradiated (Fig 5, 43).

Ohtaka further teaches a display device, comprising: a pixel electrode of a display element formed on the back surface of the substrate of the surface light source device (Fig 5, 43).
Regarding claim 18, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches wherein the display element displays an image by changing polarization state of incident light for each pixel (43; para 0077).
Regarding claim 19, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches wherein the display element is a reflective display element and light reflected by the display element enters the surface light source device (43; para 0076-0077). 
Regarding claim 20, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches wherein the display device comprises a polarizer having a transmission axis parallel to P-polarized light with respect to light emitted from the display element (para 0076-0077). 
Regarding claim 21, Ohtaka and Asada teaches al of the elements of the claimed invention as stated above.
Ohtaka further teaches wherein the hologram of the hologram layer generates divergent light or a plurality of lights with different traveling directions toward the back surface of the substrate (Fig 5, 1SP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/27/2022